986 F.2d 1413
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Nicholas Warner JONES, Plaintiff-Appellant,v.Ronald JONES, Physician Assistant;  Robert A. Clayton, M.D.;Jane Doe, Registered Nurse;  John Doe, Physician Assistant;Roy Whitehouse, Regional Administrator;  James Wright,Health Services Administrator;  Scott D. Corlew, M.D.;Bryon K. Bartle, M.D.; Ronald Murphy;  Robert C. Miller;Robert Granger;  Allease Sloan; Nevzat Turkman;  E. G.Elias, Defendants-Appellees.
No. 92-6846.
United States Court of Appeals,Fourth Circuit.
Submitted:  October 30, 1992Decided:  March 5, 1993

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Benson E. Legg, District Judge.  (CA-91-1166-L)
Nicholas Warner Jones, Appellant Pro Se.
Carol A. Zuckerman, Whiteford, Taylor & Preston, Towson, Maryland; Paul T. Cuzmanes, Weinberg & Green, Columbia, Maryland; John Joseph Curran, Jr., Attorney General, Glenn William Bell, Office of the Attorney General of Maryland, Baltimore, Maryland; Philip Melton Andrews, Aron Uri Raskas, Kramon & Graham, P.A., Baltimore, Maryland, for Appellees.
D.Md.
DISMISSED.
Before WILKINSON, LUTTIG, and WILLIAMS, Circuit Judges.
PER CURIAM:


1
Nicholas Warner Jones appeals from an order granting summary judgment to some defendants and denying it to others in this action pursuant to 42 U.S.C. § 1983 (1988).  We dismiss the appeal for lack of jurisdiction because the order is not appealable.  This Court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (1988), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (1988);  Fed.  R. Civ. P. 54(b);   Cohen v. Beneficial Indus.  Loan Corp., 337 U.S. 541 (1949).  The order here appealed is neither a final order nor an appealable interlocutory or collateral order.


2
We grant Defendants' motions to dismiss the appeal as interlocutory.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED